Citation Nr: 0207276	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  95-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the first carpometacarpal joint of the 
right hand (the thumb).

2.  Entitlement to an increased evaluation for partial 
amputations of the ring and little fingers of the right hand 
with scars of the palm, rated as 20 percent disabling prior 
to May 8, 1999, and as 30 percent disabling as of this date.

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the issues in March 1997 for additional 
development.  In a January 2000 decision, the Board denied an 
increased disability rating for traumatic arthritis of the 
first carpal and metacarpal joints of the right hand, granted 
the appellant an increased rating from 20 percent to 30 
percent for partial amputations of the ring and little 
fingers of the right hand from May 8, 1999, and denied an 
increased disability rating for arthritis of the right wrist.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the veteran's claims.  
This law also eliminated the concept of a well-grounded 
claim.

By an order dated in August 2001, the Veterans Claims Court 
vacated the Board's January 2000 decision to the extent it 
was adverse to the appellant and remanded the case for 
readjudication in light of the new statutory requirements.

An examination report dated in September 2001 reflects that 
the veteran stated that he had no use for his hand and that 
he was unemployable because of his hand.  The veteran has 
raised the issue of entitlement to a total rating based on 
individual unemployability, as well as the issue of 
entitlement to special monthly compensation based on loss of 
use of his hand.  As there has thus far been no adjudication 
of these issues, the Board has no jurisdiction of the issues 
at this time.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Arthritis of the first carpometacarpal joint of the right 
hand is manifested by subjective complaints of pain and 
stiffness on use, and objective evidence of normal range of 
motion, an ability to make a grip, and pain and tenderness 
involving the thumb.  There is confirmed X-ray evidence of 
"mild" arthritis. 

3.  Prior to May 8, 1999, the amputation stumps of the ring 
and little fingers of the veteran's right hand were 
asymptomatic; when he was examined on May 8, 1999, the 
amputation stumps were noted to be exquisitely tender.

4.  The palm scars of the right hand are asymptomatic and do 
not cause limitation of function of an affected part.

5.  The veteran's right wrist disorder is primarily 
manifested by subjective evidence of pain on use, and 
objective evidence of some limitation of supination without 
evidence of ankylosis.  There is confirmed X-ray evidence of 
arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
arthritis of the first carpometacarpal joint of the right 
hand are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71, 4.71a, 4.124, 4.124a, Plate I, 
Diagnostic Codes (DCs) 5003, 5010, 8712 (2001).

2.  Prior to May 8, 1999, the criteria for a rating greater 
than 20 percent for partial amputations of the ring and 
little fingers of the right hand with scars of the palm were 
not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.41, 4.44, 4.45, 4.71, 4.71a, 4.118, DCs 5151, 5219, 7803, 
7804, 7805 (2001).

3.  From May 8, 1999, the criteria for a rating of 30 
percent, but no higher, for partial amputations of the ring 
and little fingers of the right hand with scars of the palm 
are met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.41, 4.44, 4.45, 4.71, 4.71a, 4.118, DCs 5151, 5219, 7803, 
7804, 7805 (2001).

4.  The criteria for a rating greater than 10 percent for 
arthritis of the right wrist have not been met. 38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71, 4.71a, 
4.124, 4.124a, DCs 5003, 5010, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Factual Background:  The service medical records disclose 
that the veteran suffered a partial traumatic amputation of 
the right distal phalanx of the 4th finger and middle phalanx 
of the 5th finger when an enemy trip flare exploded in June 
1953.  He was discharged from military service in April 1954.  
In a June 1954 VA examination, the veteran was diagnosed with 
scars of the palmar surface of the right hand, and absent 
distal phalanx right middle finger and distal and middle 
phalanges of the right little finger.  By rating action dated 
in July 1954, the RO granted service connection for the 
traumatic amputation, partial, ring and little fingers, right 
hand, and awarded a 20 percent rating from April 1954.  He 
was subsequently granted service connection for changes at 
the 1st carpal metacarpal junction of the right hand, 
traumatic arthritis of the right wrist, and scars of the palm 
of the hand. 

In November 1993, the veteran filed the current claim.  In an 
April 1994 VA examination, he complained of problems with 
both arms, which he attributed to the police pulling on his 
arms on four different occasions from 1990-1992.  He stated 
that his arms became numb and ached all of the time.  The 
examiner reported a traumatic amputation of portions of the 
right 4th and 5th fingers in service.  The examiner noted 
that these wounds had healed, leaving the veteran with the 
amputations but no other apparent problems. 

Physical examination revealed no neurovascular deficit in 
either hand, an amputation through the PIP (proximal 
interphalangeal) joint of the 5th finger and the DIP (distal 
interphalangeal) joint of the 4th finger of the right hand, 
full range of motion of the remaining joints of the fingers 
of the right hand, and no evidence of neuroma or other 
complications as a result of the amputations.  The clinical 
impressions included "healed, partial amputations of the 
right 4th and 5th fingers (presently asymptomatic)."  The 
examiner commented that the veteran did not present with any 
measurable degree of physical impairment to either upper 
extremity as a result of any neurovascular or orthopedic 
problem of the arms or hands.  He did have some degree of 
physical impairment with use of the right hand as a result of 
the traumatic amputation but he was in no need of definite 
orthopedic treatment or further diagnostic evaluation with 
regard to arm complaints.

By rating decision dated in June 1994, the RO, among other 
things, denied the veteran's claims of increased ratings for 
arthritis of the carpometacarpal joint of the right hand, 
amputations of the ring and little fingers of the right hand, 
and arthritis of the right wrist.  In a February 1995 
hearing, the veteran testified that he experienced pain in 
the right hand which went up to his shoulder.  After he 
worked for a day, he needed to rest it for two weeks.  He 
also complained of wrist pain.  He further noted that he had 
to quit barbering because he cut someone on the ear with 
clippers as a result of his hand condition.  He complained 
that he had numbness of the palm of his right hand and 
indicated that he was losing strength of the hand.

Outpatient treatment records reveal that the veteran sought 
treatment for right wrist and right hand complaints and was 
diagnosed with osteoarthritic changes in the radial-carpal 
joint and partial amputation of the right 4th and 5th 
fingers.  In September 1994, he complained of pain and 
swelling of the right hand and in October 1994 was diagnosed 
with degenerative joint disease of the 3rd finger joint.  The 
medical evidence reflects no other treatment for a right 
hand, wrist, or finger disability as an outpatient.

In a March 1997 decision, the Board remanded the issues for 
further development.

At a May 1999 VA examination, the veteran complained of 
multiple painful scars.  He related that he had to give up 
jobs as a mechanic and as a barber because his right hand 
stiffened on him; he was working in a junk yard.  He related 
that when he used his right hand, the scars become painful 
and swollen, sometimes experienced skin breakdown, and had 
more pain in cold weather.  He reported sensitivity to the 
4th and 5th digits and pain at the base of the thumb.  He 
also indicated that he had pain in the right wrist and that 
it swelled with activity.  A bump over the right wrist was 
noted.  He had pain around this area and he stated that he 
used his left hand for most activities.  He denied numbness 
or tingling in his hand.  He was able to use his hand 
although it became painful.  He had pain when he first woke 
up and tried to use his hand.

Physical examination revealed well-healed skin grafted 
amputations.  The examiner noted that the stumps were 
incredibly sensitive to touch over the distal phalanx.  There 
was no tenting of the skin around the area, good motion of 
the metacarpal joints of all fingers, an ability to make a 
grip, and some pain over the PIP joints of the other digits, 
including the 2nd and 3rd.  An examination of the palm of the 
hand revealed a healed right thenar scar measuring 2.5 cms.  
The scar was hard but not irritated.  A well-healed 4 cm. 
scar over the mid-palm at the base proximal to the metacarpal 
phalangeal joint of the long finger was noted.  The veteran 
related that the scars became irritated and painful when he 
used them quite a bit and rubbed them against material.  Pain 
over the metacarpal joints of the right thumb was noted with 
exquisite tenderness about the area.

There was no decreased range of motion of the 
metacarpophalangeal joint of the right thumb; however, the 
carpometacarpal joint was extremely tender to palpation at 
the base of the thumb.  He also had some tenderness over the 
radial styloid.  Examination of the distal radial ulnar joint 
and wrist revealed a partial subluxation of the distal radial 
ulnar joint with the ulna subluxed dorsally.  He had 
tenderness about the distal radial ulnar joint. He had full 
pronation of 90 degrees but supination was limited to 70 
degrees.  At the extreme of supination, he started having 
pain.  He had tenderness over the ulnar aspect of the wrist.  
X-rays revealed evidence of arthritis with osteophyte and 
joint flaring at the PIP joint of the 2nd, 3rd, and 4th 
metacarpals.  He also had mild evidence of carpometacarpal 
arthritis of the right thumb.  An X-ray of the right wrist 
revealed subluxation of the distal radial ulnar joint.  He 
had arthritis at the distal radial ulnar joint with multiple 
osteophytes.  The ulnar styloid appeared to be healed in a 
malunited position.  There was likely a ligament joint injury 
as well.  He had distal radial ulnar joint arthritis.

The clinical impressions included status/post amputation of 
the 4th and 5th digits with stumps, carpometacarpal arthritis 
of the right thumb with pain with limitation of motion, and 
distal radial ulnar joint subluxation with pain at the distal 
radial ulnar joint with arthritis and limitation with 
supination.  The examiner remarked that the palm scars were 
clearly nontender but it was conceivable if he used them and 
rubbed them against material, they would become tender and 
cause him pain.  The examiner noted that if the veteran used 
gloves, this should decrease this problem.  The arthritis of 
the carpometacarpal joint and at the distal radial joint 
because of subluxation was probably the result of the initial 
injury, which could cause pain on motion and use.  The 
examiner indicated that the veteran would have a hard time 
trying to use the right hand and would have stiffness and 
pain in his right hand when he tried to use it.  He had 
evidence of arthritis that would cause pain with motion and 
which had limited his activity and he had occupational 
changes because of it.

By a decision dated in January 2000, the Board granted the 
appellant an increased rating from 20 percent to 30 percent 
for partial amputations of the ring and little fingers of the 
right hand.  In the decision, the Board found that prior to 
May 8, 1999, the amputation stumps were asymptomatic, but 
that on this date the amputations stumps were described as 
exquisitely tender.

In a rating decision dated in February 2000, the RO 
implemented the Board's decision, assigning a 30 percent 
rating for partial amputations, ring and little fingers, 
right hand, major, from May 8, 1999, under DC 7805-5219.

As noted above, by an order dated in August 2001, the Court 
vacated the Board's decision of January 2000, to the extent 
it was adverse to the appellant.

In the most recent VA hand, thumb, and fingers examination 
report dated in September 2001, the veteran complained that 
he could only use his right hand for a short time before he 
experienced pain.  He related that his hand hurt only on use 
but not during periods of rest.  He indicated that there had 
been no change in the symptoms over the past few years.  
Physical examination revealed well-healed stumps of the 4th 
and 5th digits, with an amputation through the distal aspect 
of the middle phalanx of the ring finger and through the 
proximal aspect of the middle phalanx of the small finger.  
There was no evidence of tenderness to palpation and no 
neuromas.  Several well-healed, non-tender scars across the 
palmar aspect of the hand were noted.  The veteran showed 
full flexion of all fingers with the exception of the tip of 
the small finger that did not bend past 90 degrees at the 
metatarsophalangeal joint.  He had good grip strength, no 
atrophic changes, good sensation, and good capillary refill.  
A wrist examination showed extension to 70 degrees, flexion 
to 70 degrees, with an ulnar and radial deviation.  He had a 
non-tender prominence at the base of the 1st metacarpal joint 
and a negative grind test for the carpometacarpal joint.  X-
rays reportedly showed the amputations as well as some 
degenerative changes at the 1st carpometacarpal joint, 
radiocarpal joint, and distal radioulnar joint.  The clinical 
impression was status/post amputation of the right ring and 
small fingers and degenerative changes of the right wrist.  
The examiner concluded that the veteran had "fairly good" 
function of the right hand, although the veteran reported 
that it hurt him when he used it a lot.

Legal Analysis:  Based on the evidence outlined above, the 
Board finds that the veteran's claims must be denied.

Increased Evaluation for Traumatic Arthritis 
of the First Carpometacarpal Joint of the Right Hand

The RO has rated the veteran's carpometacarpal joint 
disability under DC s 5010-8712.  Arthritis due to trauma 
under DC 5010 substantiated by X-ray findings is rated as 
degenerative arthritis under 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(2001).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Based on the evidence outlined above, the Board finds that no 
higher than a 20 percent evaluation is warranted at this 
time.  First, the Board notes that a 20 percent evaluation is 
the highest available under DCs 5003/5010 regardless of the 
severity or level of involvement of the veteran's arthritis.  
Specifically, a 20 percent rating will be assigned for X-ray 
evidence of two major joints with occasional incapacitating 
exacerbations.  In this case, there is evidence of "mild" 
arthritis of the carpometacarpal joint of the right thumb.  
As such, no more than a 20 percent evaluation is available or 
warranted.

Moreover, Note (1) associated with DC 5003 reveals that the 
20 and 10 percent ratings available under DC 5003 cannot be 
combined with ratings based on limitation of motion.  
Nonetheless, even considering the limitation of motion of the 
veteran's right thumb, the Board finds that a higher than the 
currently-assigned 20 percent rating is not warranted.  
Specifically, even if the veteran had unfavorable ankylosis 
of the thumb (which was not shown on the most recent 
examination), a 20 percent rating is the maximum allowed 
under DC 5224 for unfavorable ankylosis or for limited motion 
equivalent to unfavorable ankylosis of the thumb.  While some 
limitation of motion of the thumb has been reported, there is 
no indication of ankylosis of the joint and no basis for a 
higher rating at this time.

Further, the Board finds no basis under DC 8712 for a higher 
rating for peripheral neuralgia.  Under DC 8712, severe 
incomplete paralysis of the lower radicular group of 
peripheral nerves will be rated as 50 percent disabling in 
the major upper extremity.  Moderate incomplete paralysis 
will be rated as 40 percent disabling in the major upper.  A 
20 percent rating will be assigned for mild incomplete 
paralysis of the major extremity.  38 C.F.R. § 4.124a, DC 
8512 (2001).  The notes under Diseases of the Peripheral 
Nerves relate that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Of note, there is no evidence of neurovascular deficit as 
specifically reported in the April 1994 VA examination.  
Moreover, in the May 1999 VA examination, the veteran denied 
numbness or tingling of the right hand and a physical 
examination showed good grip strength and good motion of the 
metacarpal joints of all the fingers of the hand.  In 
addition, the VA examiner did not note any evidence of a 
neurological deficit as a result of the veteran's service-
connected condition.  Similarly, the most recent VA 
examination reflected no evidence of neuralgia.  While the 
veteran has reported symptoms of pain and exquisite 
tenderness over the metacarpal joints of the thumb and 
extreme tenderness to palpation at the base of the thumb, the 
Board finds that the complaints of pain are adequately 
compensated by the assignment of a 20 percent rating under DC 
5003 for painful motion.  Moreover, the most recent VA 
examination indicated that the veteran's thumb was non-tender 
and outpatient treatment records are essentially negative for 
complaints related to the right thumb.  As such, the Board 
finds that there is no basis for a higher rating under DC 
8712.

Increased Evaluation for Partial Amputations
of the Ring and Little Fingers of the Right Hand with Scars 
of the Palm

The veteran's partial amputations of the ring and little 
fingers of the right hand have been rated under DC 5151 
(multiple finger amputations).  Under Note (a) of DC 5151, 
the ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
the proximal phalanges.  Amputation through the middle 
phalanges will be rated as prescribed for unfavorable 
ankylosis of the fingers.  Amputations at the distal joints, 
or through the distal phalanges, other than negligible 
losses, will be rated as prescribed for favorable ankylosis 
of the fingers.  38 C.F.R. § 4.71(a), DC 5151 (2001).  As the 
service records relate that the veteran's amputation of the 
ring and little finger involved the right distal phalanx of 
the 4th (ring) finger and middle phalanx of the 5th (little) 
finger, the Board will consider the amputation criteria for 
unfavorable ankylosis.  Under DC 5219, unfavorable ankylosis 
of the ring and little fingers of the major hand (in this 
case, the veteran's affected right hand), a 20 percent rating 
will be assigned.  This is the highest rating available under 
this code and the Board finds no basis on which to assign a 
rating higher than 20 percent for the disability resulting 
from the partial amputations prior to May 8, 1999, when he 
underwent a VA examination and the amputations stumps, for 
the first time, were described as "incredibly sensitive to 
touch."

DC 7804 provides for superficial scars which are tender and 
painful on objective demonstration.  The note to this DC 
provides that the 10 percent rating will be assigned, when 
the requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  DC 7805 
provides that other scars are to be rated on limitation of 
function of part affected.

In its decision of January 2000, the Board found that the 
amputation stumps, together, should be awarded an additional 
10 percent on the basis that they are equivalent to an 
objectively tender and painful scar.  Accordingly, from May 
8, 1999, the rating for the partial amputations of the ring 
and little fingers with tender amputation stumps was 
increased to 30 percent.  In its order of August 2001, the 
Court vacated the January 2000 Board decision, but only to 
the extent it was adverse to the appellant.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  In Esteban, the Court ruled 
that the veteran, who had residuals of injury to the right 
side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code 7800 
with an additional 10 percent rating for tender and painful 
scars under Diagnostic Code 7804 and a third 10 percent 
rating for facial muscle injury interfering with mastication 
under Diagnostic Code 5325.  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.

In this case, the Board finds that the ratings provided under 
DC 5151 for amputations of the ring and little fingers 
contemplate amputations stumps and symptomatology associated 
with the stumps.  Thus, separate ratings for tenderness of 
the amputations stumps would compensate the veteran twice for 
the same symptomatology.  38 C.F.R. § 4.14; Esteban, supra.

On VA examination for disability evaluation purposes in 
September 2001, the veteran complained that his hand hurt 
only on use but not during periods of rest.  Physical 
examination revealed well-healed stumps of the 4th and 5th 
digits.  There was no evidence of tenderness to palpation and 
no neuromas.  Several well-healed, non-tender scars across 
the palmar aspect of the hand were noted.  The results of 
this examination provide no basis for a rating in excess of 
30 percent for disability resulting from the partial 
amputations of the ring and little fingers.

With respect to the veteran's residual scarring of the palm, 
the recent medical evidence shows that the scars were well-
healed and non-tender.  They did not appear to be irritated, 
and the May 1999 VA examiner indicated that any problems with 
irritation could be decreased by the use of gloves.  The 
veteran's grip was good, and there was no evidence suggesting 
that the palm scars cause limitation of function of an 
affected part.  Accordingly, a separate compensable rating is 
not warranted for any of the palm scars under any of the 
diagnostic codes for rating scars.

Entitlement to an Increased Evaluation for Arthritis of the 
Right Wrist

The RO has rated the veteran's right wrist under DCs 5010-
5215.  The Board will also consider DC 5214 for wrist 
ankylosis.  Limitation of motion of the wrist, identified as 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm, may be assigned a 10 percent 
disability rating under DC 5215 for both the major or minor 
hand.  38 C.F.R. § 4.71a, DC 5215 (2001).  This is the 
highest evaluation available under this code.  A 30 percent 
rating will be assigned for wrist ankylosis of the major 
extremity in a favorable position.  In any other position, a 
40 percent rating will be assigned.  Finally, a 50 percent 
rating will be warranted with wrist ankylosis in an 
unfavorable position.

Based on the above evidence, the Board finds that a higher 
rating is not warranted.  First, the Board notes that the 
current 10 percent rating is the maximum rating available 
under DC 5215, regardless of the limitation of motion of the 
wrist.  Further, the Board notes that the evidence does not 
support a finding of ankylosis of the right wrist.  Ankylosis 
is defined as stiffening or fixation of a joint.  In the most 
recent VA examination, the veteran demonstrated nearly full 
range of motion of the wrist.  Because the evidence does not 
show ankylosis of the right wrist, there is no basis under DC 
5214 for a higher rating.

With respect to all the claims, the Board finds that the 
current ratings contemplate the veteran's demonstrated 
complaints of pain and the limitation of motion and 
functional loss due to pain of the wrist, hand, and fingers.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 
38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign higher ratings.  Significantly, as discussed in the 
separate sections above, there is no basis under the 
schedular criteria for ratings higher than currently 
assigned.  Further, while the veteran has reported joint 
pain, the Board finds that it is appropriately considered 
under the relevant diagnostic codes.  The VA examination 
reports and outpatient treatment records simply do not show 
that the veteran's symptoms satisfy the schedular criteria 
for the next higher ratings.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current ratings and indicia of higher ratings, such as 
atrophy, muscle wasting, incoordination, weakness, excess 
fatigability, etc., are not shown.

Further, the Board has considered the veteran's written 
statements and sworn testimony that his disabilities are 
worse than currently evaluated.  As noted, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the veteran's service-connected disabilities are 
evaluated, more probative than the subjective evidence of 
increased disabilities.  Further, the veteran is not 
competent to make a medical connection between his symptoms 
and his service-connected disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also recognizes VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds that the veteran's 
service-connected disabilities warrant no more than the 
currently-assigned evaluations.

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative/attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, the veteran underwent additional VA 
examinations specifically to address the issues on appeal.  
In addition, the veteran requested and received an 
opportunity to testify at a personal hearing before the RO.  
Moreover, the RO provided the veteran with letters outlining 
his due process rights in March 2001 and June 2001.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

A rating in excess of 20 percent for traumatic arthritis of 
the first carpometacarpal joint of the right hand is denied.

A rating in excess of 20 percent for partial amputations of 
the ring and little fingers of the right hand with scars of 
the palm prior to May 8, 1999, is denied.

A rating in excess of 30 percent for partial amputations of 
the ring and little fingers of the right hand with scars of 
the palm is denied.

A rating in excess of 10 percent for arthritis of the right 
wrist is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

